Citation Nr: 0208357	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-05 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Propriety of an initial 10 percent evaluation for service-
connected post operative residuals of right lateral 
collateral and cruciate ligament tears, with degenerative 
changes (right knee post operative repair herein).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran' active military duty is verified from December 
1977 to March 1991, with over six years of previous active 
military duty not verified.  

This appeals arises from an October 1997 rating decision of 
the VA RO, which granted service connection for the veteran's 
right knee post operative repair, and assigned a 
noncompensable evaluation for the same, effective from July 
1997.  (Note: Service connection was also granted for right 
knee surgical scars, evaluated as noncompensable, to which 
action no appeal was taken).  The veteran's sworn testimony 
was obtained in June 1998, and an April 1999 RO hearing 
officer's decision assigned a 10 percent evaluation for the 
veteran's right knee disorder, effective in July 1997.  

In September 1999, the Board remanded the appeal for 
necessary development which has since been completed.  

The veteran's appeal of the rating was initiated following an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for increased entitlement, rather 
one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected post operative right knee 
repair includes degenerative joint disease on x-ray studies, 
with complaints of constant, annoying pain and a small area 
of slight numbness in the right patella area, with a painless 
range of motion, which is limited from no more than 10 
degrees of extension to 125 degrees of flexion, occasional 
flare-ups with cold weather, some minor morning stiffness, 
late afternoon weakness, fatigability, and a lack of 
endurance, following a full day of work.

2.  The veteran's service-connected post operative right knee 
repair, includes complaints of occasional (two times per 
year) lateral instability, or giving way, with need for use 
of a knee brace, without clinical evidence of recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
are not met during any portion of the period at issue for 
service-connected status post operative right lateral 
collateral and cruciate ligament tears, with degenerative 
joint disease, on the basis of arthritis with limitation of 
motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  The evidence does not support the assignment of a 
separate compensable rating for service-connected status post 
operative right lateral collateral and cruciate ligament 
tears, on the basis of recurrent subluxation or lateral 
instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA); The 
veteran was provided adequate VA joint and peripheral nerves 
examinations in February 2000, following prior VA 
examinations in June 1998, and September 1997.  The notice 
provisions of VCAA have also been met.  In the statement of 
the case and supplemental statements of the case provided to 
the veteran, as well as at his personal hearing at the RO in 
June 1998, he has been advised of regulatory provisions 
pertaining to the claim for initial higher ratings and, thus, 
the evidence necessary to substantiate his claim.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  


Factual Background

Following receipt of the veteran's claim for service 
connection in July 1997, he was afforded a VA examination the 
following September.  At that time, the veteran reported a 
history of occasional right knee pain, which would become 
particularly noticeable in cold weather and after much 
physical activity.  The veteran's complaints were limited to 
the above noted occasional right knee pain, as well as 
occasional swelling over the past few years, with some 
associated numbness.  Degenerative joint disease was found on 
x-ray studies of the right knee.  Right knee range of motion 
was painless and equal to the left knee, with flexion to 135 
degrees and extension to zero degrees.  That is, no painful 
or limitation of motion was found in the right knee.  
Ligaments appeared normal on testing.  The diagnosis was post 
operative status torn medial collateral ligament and medial 
meniscus right knee, as well as secondary degenerative 
arthritis, moderately severe, right knee.  

The veteran's sworn testimony was obtained in June 1998 
before a hearing officer at the RO.  At that time the veteran 
and his representative asserted that the September 1997 VA 
examination had been inadequate, and that the VA report's 
silence as to any subluxation or instability should not be 
interpreted to mean that the veteran doesn't experience this, 
but merely that the examiner did not ask about it.  The 
veteran reported right knee pain which occasionally was so 
severe as to interfere with sleep.  He also claimed 
occasional instability and constant pain.  

On next VA examination in June 1998, the veteran's complaints 
were significant for his report of occasional give-way and 
swelling, as well as constant pain.  The examiner found no 
evidence of any incoordination or weakened motion or 
fatigability.  However, there was 1/2+ effusion on 
examination and a range of motion lacking 10 degrees of 
complete extension and flexion to 130 degrees, compared to 
the left knee which revealed zero degrees extension and 
flexion to 140 degrees.  There was atrophy of the medialis 
muscle with crepitus under the patella on examination with 
positive pain test.  Ligamentous structures were normal.  The 
diagnoses were post operative status torn medical collateral 
ligament and medial meniscus, right knee; degenerative 
arthritis, moderately severe; chondromalacia, right patella; 
and limitation of motion of the right knee due to the prior 
three diagnoses.  

Following the Board's September 1999 Remand request for 
additional clinical clarity, the veteran was afforded a VA 
peripheral nerves examination in February 2000. The veteran's 
sole neurological complaint was a coin-sized localized area 
of numbness in the anterior aspect of the knee over the head 
of the tibia, which the examiner felt was a consequence of a 
superficial nerve injury.  The assessment was that this 
superficial nerve injury was unassociated with any motor 
deficits, and had not resulted in any neuritic symptoms.  
Note was made that the veteran had had no treatment for any 
numbness.  

On VA joints examination in February 2000, the veteran 
reported constant, localized, annoying pain around the right 
patella; a vague sensation of numbness in the area of the 
patella tendon the size of a silver dollar; subjective 
complaints of weakness in the knee at the end of a work day; 
morning stiffness lasting only several minutes; intermittent 
and occasional swelling; rare instability or giving way of 
the right knee, approximately 2-times per year, without 
locking; and end of work day fatigability and lack of 
endurance in the right knee muscles.  While the veteran did 
not report flare-ups, per se, he stated that his right knee 
pain was worse at the end of the day, and with significant 
cold weather.  He denied any additional limitation of motion 
or functional impairment during these flare-ups.  While the 
veteran did not describe any episodes of dislocation or 
recurrent subluxation, he reported using a knee brace from 
time to time, approximately 2-times per year.  Symptoms were 
relieved by use of over-the-counter pain medications.  The 
veteran used his knee repetitively on a day-to-day basis as a 
maintenance worker, and performed his job without specific 
limitation other than some pain.  

On examination, there was no effusion of the right knee, with 
limitation of motion to flexion of 125 degrees and extension 
lacking 7 degrees.  No laxity was noted, and the knee flexors 
were graded 5/5 for normal strength.  There was a diminished 
area of sensation immediately overlying the patellar tendon, 
with no corresponding dermatome or sensory nerve 
distribution.  Gait was normal and non painful, with no 
difficulty standing on toes or heels, or in performing fall 
squat tests or repetitive full squat at ten repetitions.  
This was felt to indicate no difficulty with specific 
fatigability or lack of endurance of muscles on repetitive 
stress testing.  Two plus bilateral knee and ankle jerks were 
noted.  

Analysis

The veteran's right knee disorder has been evaluated under 
Diagnostic Code 5010 for traumatic arthritis.  Pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which in turn is 
based on Diagnostic Code 5003 (degenerative arthritis), 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, Diagnostic Code 5260 for limitation of flexion of the 
leg, and Diagnostic Code 5261 for limitation of extension of 
the leg are the relevant code sections.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See Diagnostic Code 5003.  

Normal flexion of the knee is to 140 degrees, and normal 
extension is to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran. DeLuca, 8 Vet. 
App. 202 (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion requires consideration of 
functional losses due to pain). In DeLuca, the United States 
Court of Appeals for Veterans Claims (Court) explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id.  

Sections 4.40 and 4.45 of 38 C.F.R. are relevant in 
determining whether there is loss of range of motion under 
Diagnostic Codes 5260 and 5261 on the basis of pain.  With 
respect to 38 C.F.R. §§ 4.40 and 4.45, the VA's Office of the 
General Counsel has provided additional guidance involving 
increased rating claims for musculoskeletal joint 
disabilities. Specifically, the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257. See 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  Specifically, General 
Counsel for VA, in an opinion dated July 1, 1997, (VAOPGCPREC 
23-97) held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003-5010, which provides for the presence of arthritis due 
to trauma, and 5257 which provides for instability.  

General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 based upon instability of the 
knee, the veteran may also be entitled to a separate rating 
for arthritis if the veteran has limitation of motion which 
at least meets the criteria for a zero percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or Diagnostic Code 5261 (extension limited to 5 degrees or 
more).  Where additional disability is shown, a veteran rated 
under Diagnostic Code 5257 can also be rated under Diagnostic 
Code 5003 and vice versa.  If the veteran does not at least 
meet the criteria for a zero percent rating under the 
appropriate code or codes for limitation of motion, there is 
no additional disability for which a rating may be assigned.  
However, General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, a 10 percent rating is warranted for "slight" 
impairment with recurrent subluxation lateral instability.  A 
20 percent rating is warranted for "moderate" impairment 
with recurrent subluxation or lateral instability, and a 30 
percent maximum rating is warranted for those situations in 
which the evidence demonstrates "severe" impairment with 
recurrent subluxation or lateral instability.  

The Board will give consideration to the assignment of a 
separate disability rating for right knee subluxation or 
lateral instability, if any, under Diagnostic Code 5257, 
apart from any right knee arthritis with limited or painful 
motion, given the facts and medical evidence of this case.  

The Board finds that no more than the current 10 percent 
rating is warranted for the veteran's right knee post 
operative disorder on the basis of arthritis with pain and 
limitation of motion, under Diagnostic Codes 5260 and 5261.  
Flexion has been shown to be limited to no more than 125 
degrees, which is not sufficient to warrant even a 
noncompensable evaluation under Diagnostic Code 5260.  
Extension has been limited to no more than 10 degrees, which 
warrants the assignment of a 10 percent evaluation under 
Diagnostic Code 5261.  At no point during the appeal period 
at issue has greater limitation of motion been shown.  

The Board finds that the evidence fails to support an 
evaluation in excess of 10 percent for arthritis based on x-
ray findings and painful motion under 38 C.F.R. § 4.59 
because no VA or private medical examiner has found 
sufficient pain on motion or limitation of motion due to pain 
so as to warrant a rating in excess of 10 percent evaluation 
under Diagnostic Codes 5260 and 5261.  The February 2000 VA 
examiner specifically noted that there was no pain at the end 
range of motion.  The Board recognizes that the veteran has 
complained of a constant annoying pain.  He also reports 
several minutes of morning stiffness, weakness at the end of 
the work day and occasional swelling.  The Board finds that 
these symptoms are contemplated by the currently assigned 10 
percent evaluation for limitation of extension under 
Diagnostic Code 5261.  VAOPGCPREC 23-97 (July 1, 1997).  It 
is worth noting that the veteran uses over the counter 
medication only intermittently and has not reported 
limitation of motion or additional functional impairment 
during flare-ups which may be considered to occur at the end 
of the work day or with significant cold weather.  The 
current 10 percent evaluation is felt to adequately 
compensate the veteran for his right knee arthritis during 
the entire appeal period.

Additionally, there has been no evidence presented suggesting 
that there is ankylosis of the right knee or nonunion of the 
tibia and fibula which might warrant a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262.  

Turning next to consideration of a separate compensable 
evaluation for recurrent subluxation or lateral instability 
under Diagnostic Code 5257, the Board does not find that a 
basis has been presented for favorable action.  Specifically, 
the veteran has complained of occasional instability 
necessitating the use of a knee brace, approximately two 
times per year.  On VA examinations, however, the ligaments 
were variously noted to be normal and intact, without laxity.  
With reports of laxity on no more than two occasions per 
year, coupled with normal findings on examinations, the Board 
concludes that the requirements for a compensable evaluation 
for instability under Diagnostic Code 5257 have not been met 
during any portion of the appeal period.

The Board has also considered whether a rating for 
neurological impairment is warranted.  The veteran has 
reported an area, about the size of a half dollar, over the 
inferior aspect of the knee joint and the anterior aspect of 
the tibia that was numb.  On neurological examination in 
February 2000, the examiner concluded that this numbness was 
most likely a consequence of superficial nerve injury and was 
unassociated with any motor deficits.  Further, the numbness 
had not resulted in any neuritic symptoms or required any 
specific treatment.  Based on the above specific findings, 
the Board does not find evidence of functional impairment so 
as to warrant an evaluation for neurological impairment.  For 
example, mild to moderate paralysis of the external cutaneous 
nerve of the thigh is evaluated as noncompensable under 
Diagnostic Code 8529.  In the present case, there is no 
functional impairment shown as a result of the superficial 
nerve injury and no additional ongoing symptoms were expected 
by the February 2000 examiner.  The numbness also involves 
only a small area, about the size of a half dollar.  
Accordingly, there is no basis for the assignment of an 
evaluation on the basis of nerve injury.

The Board's decision, above, is based on application of 
pertinent provisions of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4), inasmuch as there is no indication that 
the schedular criteria are inadequate to evaluate the 
veteran's right knee disability.  In this regard, the Board 
notes that there has been no showing that the right knee 
disorder has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  In fact, 
according to all of the VA examinations of record, including 
in February 2000, the veteran is shown to be able to work in 
a physically demanding occupation.  And while he describes 
some constant pain, which increases at the end of a work day, 
he has denied any ongoing treatment.  He also reports relief 
of pain with use of over-the-counter pain medications.  
Moreover, the veteran did not report or provide any 
supporting evidence that his service-connected right knee 
disorder has interfered with his duties at work or forced him 
to take extended periods of leave.  In the absence of 
evidence specifically pertaining to the degree of severity of 
service- connected right knee disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for extraschedular consideration is not necessary in this 
case. See 38 C.F.R. § 3.321(b)(1) (2000); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).

ORDER

A separate compensable evaluation for service-connected 
residuals of a right knee injury, status post surgical 
repair, on the basis of recurrent subluxation or lateral 
instability, is denied.

An evaluation in excess of 10 percent for the veteran's 
service-connected right knee injury, status post surgical 
repair, on the basis of degenerative joint disease, is 
denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



